Citation Nr: 9909528	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  98-13 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for osteomyelitis of the right heel, for the purpose of 
accrued benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from November 1942 to June 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

For reasons which will become apparent, a recitation of the 
procedural history of this case is necessary.  A July 1945 
rating action granted service connection for residuals of a 
missile injury and fracture of the right os calcis and 
assigned a 30 percent disability rating; and, service 
connection was granted for a missile injury of the right 
gluteal region and assigned a 10 percent rating.  All of 
these grants were made effective June 26, 1945, the day after 
discharge from military service.  The ratings assigned 
resulted in a combined disability evaluation of 40 percent.  

An October 1948 rating action rated the service-connected 
disabilities as follows: 20 percent for deformity of the 
right os calcis with limitation of motion of the astragalus 
and os calcis articulation (under Diagnostic Code [DC] 5273); 
10 percent for missile injury of the right ankle with 
limitation of motion (under DC 5271); and 10 percent for 
missile injury of the right gluteal region (under DC 5317).  
These changes were made effective August 20, 1948 but the 
combined disability evaluation remained 40 percent.  

A September 1959 rating action rated the service-connected 
disabilities which had formerly been rated separately under 
DC 5273 and 5271, as one disability for rating purposes, 
under DC 5284, characterized as residuals of a missile injury 
of the right foot with fracture of the os calcis and 
astragalus with traumatic arthritis and assigned a 30 percent 
evaluation.  Also, the 10 percent rating for residuals of a 
missile injury of the right gluteal region was reduced to a 
noncompensable level of disability.  These changes were made 
effective November 10, 1959 and resulted in a reduction of 
the combined disability evaluation to 30 percent effective 
that same date.  

A June 1988 rating action granted service connection for 
osteomyelitis, which was rated 20 percent disabling, 
effective August 31, 1987.  This resulted in an increase in 
the combined disability evaluation (following termination of 
a temporary total rating based on need for convalescence) to 
40 percent effective December 1, 1987.  

In July 1996, the veteran's service representative alleged 
that there was clear and unmistakable error (CUE) (within the 
meaning of 38 C.F.R. § 3.105(a)) in the rating actions of 
July 1945 in establishing only a 10 percent rating for the 
missile injury of the right gluteal region and in the 
September 1959 rating action in reducing the then 10 percent 
rating for the missile injury of the right gluteal region to 
a noncompensable level.  

Initially, the claim of CUE in the September 1959 rating 
action was denied by an August 1996 rating action.  However, 
an October 1996 rating action held that there was CUE in the 
July 1945 rating action in establishing only a 10 percent 
rating for the missile injury residuals of the right gluteal 
region and that there was CUE in the September 1959 rating 
action in reducing the then 10 percent rating for that 
disability to a noncompensable level.  Thus, these rating 
actions were revised to establish a 20 percent rating for 
residuals of a missile injury of the right gluteal region 
effective June 26, 1945, the day after discharge from 
military service.  

The veteran died on March [redacted], 1998 of an acute massive 
myocardial infarction due to nonservice-connected coronary 
artery disease.  An April 1998 rating action denied service 
connection for the cause of the veteran's death and denied 
entitlement to eligibility for Dependent's Educational 
Assistance under Chapter 35, Title 38, United States Code.  
No appeal was taken from that rating action.  

Lastly, a July 1996 rating action denied an increased rating 
for the right foot missile injury residuals, rated 30 percent 
disabling.  In November 1996, VA Form 21-4138, Statement in 
Support of Claim, was received in which the veteran stated 
that he disagreed with the July 1996 rating action as to this 
right ankle condition, stating that he had constant drainage.  
To the extent that this was a disagreement with the rating 
assigned for service-connected osteomyelitis, this matter 
will be addressed in this appellate decision.  To the extent 
that the veteran may have been attempting, prior to his 
death, to initiate an appeal as to the 30 percent rating 
assigned for his service-connected right foot missile injury 
residuals, this matter is referred to the RO for adjudication 
for the purpose of accrued benefits.  


FINDINGS OF FACT

1.  The veteran had active service from November 1942 to June 
1945 and he died on March [redacted], 1998 of nonservice-
connected disability.  

2.  At the time of the veteran's death on March [redacted], 
1998 he was entitled to a 30 percent disability evaluation for 
residuals of a missile injury of the right foot with fracture 
of the os calcis and astragalus with traumatic arthritis; a 
20 percent disability evaluation for osteomyelitis; and a 20 
percent rating for residuals of a missile injury of the right 
gluteal region.  With respect to the disabilities of the 
right lower extremity, below the knee, these resulted in a 
combined disability evaluation of 40 percent (not including 
the disability of the right gluteal region).  

3.  At the time of the veteran's death he had an appeal 
pending as to a claim for an increased rating for his 
service-connected osteomyelitis.  

4.  Based on evidence on file at the time of the veteran's 
death, after his 1988 surgery for osteomyelitis, the veteran 
did not have involucrum, sequestrum, discharging sinus or 
constitutional symptoms.  


CONCLUSION OF LAW

An evaluation in excess of 20 percent for osteomyelitis, for 
the purpose of accrued benefits, is not warranted.  
38 U.S.C.A. § 1155, 5107(a), 5101, 5121 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.321(b)(1), 3.1000, 4.1, 4.2, 4.7. 4.10, 
4.21, 4.25, 4.43, 4.68, Part 4, DC 5000 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

38 U.S.C.A. § 5107(a) (West 1991) mandates that a claim be 
well grounded.  A claim for accrued benefits is derivative in 
nature.  Zevalink v. Brown, 102 F.3d 1236 (Fed. Cir. 1994).  
In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) the 
United States Court of Appeals for the Federal Circuit held 
that, together, 38 U.S.C.A. §§ 5101 and 5121 (West 1991 & 
Supp. 1998) compel the conclusion that for a surviving spouse 
to be entitled to accrued benefits, the veteran must have had 
a claim pending at the time of his death for such benefits or 
else be entitled to accrued benefits under existing ratings 
or decisions (comporting with Zevalink that an "accrued 
benefits claim is derivative").  

Thus, where there was a claim pending on the date of the 
veteran's death, there may legally be a claim for accrued 
benefits if, as here, the accrued benefits claim is timely 
filed (within one year of death under 38 U.S.C.A. § 5121(c) 
(West 1991 & Supp. 1998).  Since the accrued benefits claim 
is derivative in nature, whether the accrued benefits claim 
is well-grounded, within the meaning of 38 U.S.C.A. 
§ 5107(a), rests upon the well-groundedness of the veteran's 
underlying claim.  In simpler terms, the well groundedness of 
a claim for accrued benefits depends upon whether the 
veteran's underlying claim was well-grounded.  

A claim for an increased rating is a new claim, not a 
reopened claim.  Proscelle v. Derwinski, 2 Vet. App. 629, 
631-32 (1992) and Stanton v. Brown, 5 Vet. App. 563, 565 
(1993).  A veteran's assertion of an increase in severity of 
a service-connected disorder constitutes a well-grounded 
claim requiring the VA fulfill the statutorily mandated duty 
to assist under 38 U.S.C.A. § 5107(a) (West 1991).  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  

Accordingly, the veteran's underlying claim for increased 
rating, pending at his death, was well grounded and, thus, 
the accrued benefits claim based upon the prior increased 
rating claim is likewise well-grounded.  Previously, the 
maximum period of time for payment of accrued benefits was 
for one year prior to death.  However, under Section 507, 
Title V, of Public Law 104-275, which became effective 
October 9, 1996, the period of time for payment of accrued 
benefits is two years prior to death.  

Generally, once a well-grounded claim has been submitted, 38 
U.S.C.A. § 5107(a) (West 1991) mandates a VA duty to assist 
in developing all pertinent evidence.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  

Since the veteran filed his original claim, no request for 
additional evidence has been made, other than to obtain VA 
outpatient treatment records which are now on file.  However, 
the accrued benefit claim is a separate appeal.  This 
requires not only that accrued benefits claim be separately 
well-grounded but it also gives rise to separate duty to 
assist considerations.  

38 U.S.C.A. § 5121(a) (West 1991 & Supp. 1998) and 38 C.F.R. 
§ 3.1000 (1998) specifically provide that accrued benefits 
are payable under either (a) "existing ratings or 
decisions", or (b) "based on evidence in the file at the 
date of death."  In this case, there is no allegation that 
accrued benefits are warranted under "existing ratings or 
decisions" and, thus, entitlement to accrued benefits in 
this case must be based on evidence in the file at the date 
of death.  

Accordingly, since the duty to assist is limited in accrued 
benefits claims to the evidence on file, (as discussed above) 
there is no further duty to assist in this case.  

Background

During VA hospitalization from November 1988 to January 1989 
the veteran underwent incision and drainage of an 
osteomyelitic abscess of the right heel.  

During VA hospitalization in September 1991 an X-ray of the 
veteran's right ankle revealed a moderate deformity and 
sclerotic changes of the dorsal aspect of the calcaneus, 
posteriorly, suggesting an old injury with probable prior 
surgical intervention.  

A VA outpatient treatment (VAOPT) record of December 1991 
reflects that the veteran complained of occasional drainage 
from his right heel due to osteomyelitis.

During VA hospitalization of November and December 1992 an X-
ray in November 1992 revealed a healed fracture of the right 
calcaneus with posttraumatic arthritis of the subtalar joint, 
and vascular calcifications.  

On VA examination in March 1993, the veteran related being 
followed, off and on, for chronic osteomyelitis of the right 
heel.  On examination there was an area of indentation at the 
medial aspect, just posterior to the medial malleolus, where 
there had obviously been some drainage, although there was 
currently no drainage.  It was noted that the November 1992 
X-ray had revealed evidence of osteomyelitis.  

During VA hospitalization in July and August 1993 it was 
noted that the veteran had had some recent drainage from his 
right heel.  

A VAOPT record of June 1995 shows that the veteran had yellow 
discharge from a right heel ulcer.  

On VA examination of the veteran's feet in June 1996, he 
complained of discomfort of the right heel upon standing for 
a long period of time, and of occasional drainage from the 
right heel.  On examination there was currently no drainage 
and an X-ray revealed no acute osteomyelitis.  

On VA examination in December 1997, the veteran complained of 
daily right heel pain and drainage as well as limitation of 
motion of his right ankle.  He had occasionally taken 
antibiotics in the past.  He had no constitutional symptoms.  
On examination he had a purulent lesion on the lateral aspect 
of the right ankle with a purulent base and yellow drainage.  

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate DCs identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  VA must 
consider all potentially applicable regulations and to 
explain the reasons and bases for its conclusion.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  These include, but are 
not limited to, 38 C.F.R. §§ 4.1 and 4.2 which require that 
each disability be viewed in relation to its entire recorded 
history, that there be emphasis upon the limitation of 
activity imposed by the disabling condition, and that each 
disability be considered from the point of view of the 
veteran working or seeking work.  Not all disabilities will 
show all the findings specified in the rating criteria but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  Consideration may not be given 
to factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)). 

Chronic, or recurring, suppurative osteomyelitis, once 
clinically identified, including chronic inflammation of bone 
marrow, cortex, or periosteum, should be considered as a 
continuously disabling process, whether or not an actively 
discharging sinus or other obvious evidence of infection is 
manifest from time to time, and unless the focus is entirely 
removed by amputation will establish entitlement to a 
permanent rating to be combined with other ratings for 
residual conditions, however, not exceeding amputation 
ratings at the site of election.  38 C.F.R. § 4.43 (1998).  

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  For example, the 
combined evaluations for disabilities below the knee shall 
not exceed the 40 percent evaluation, DC 5165.  This 40 
percent rating may be further combined with evaluation for 
disabilities above the knee but not to exceed the above the 
knee amputation elective level.  38 C.F.R. § 4.68 (1998).  

Osteomyelitis, acute, subacute, or chronic, when inactive, 
following repeated episodes, without evidence of active 
infection in past 5 years, warrants a 10 percent rating.  
With discharging sinus or other evidence of active infection 
within the past 5 years, a 20 percent evaluation is 
warranted.  With definite involucrum or sequestrum, with or 
without discharging sinus, a 30 percent rating is warranted.  
Frequent episodes, with constitutional symptoms warrants a 60 
percent rating.  When manifested in the pelvis, vertebrae, or 
extending into major joints, or with multiple localization or 
with long history of intractability and debility, anemia, 
amyloid liver changes, or other continuous constitutional 
symptoms, a 100 percent rating is warranted.  

Note 1 to DC 5000 provides that a rating of 10 percent, as an 
exception to the amputation rule, is to be assigned in any 
case of active osteomyelitis where the amputation rating for 
the affected part is no percent.  This 10 percent rating and 
the other partial ratings of 30 percent or less are to be 
combined with ratings for ankylosis, limited motion, nonunion 
or malunion, shortening, etc., subject, of course, to the 
amputation rule.  The 60 percent rating, as it is based on 
constitutional symptoms, is not subject to the amputation 
rule.  A rating for osteomyelitis will not be applied 
following cure by removal or radical resection of the 
affected bone.  

Note 2 to DC 5000 provides that the 20 percent rating on the 
basis of activity within the past 5 years is not assignable 
following the initial infection of active osteomyelitis with 
no subsequent reactivation.  The prerequisite for this 
historical rating is an established recurrent osteomyelitis.  
To qualify for the 10 percent rating, 2 or more episodes 
following the initial infection are required.  This 20 
percent rating or the 10 percent rating, when applicable, 
will be assigned once only to cover disability at all sites 
of previously active infection with a future ending date in 
the case of the 20 percent rating. 



Analysis

When a veteran is assigned more than one compensable service-
connected disability evaluation, the combined evaluation is 
not arrived at by simply adding the percentage assigned to 
each disorder.  Rather, the combined ratings table, at 38 
C.F.R. § 4.25 (1998), is used.  Under the combined ratings 
table, the veteran's 30 percent rating for residuals of the 
missile injury of the right foot together with the 20 percent 
rating for osteomyelitis of the right heel, yields a combined 
value of 44 which is then converted to the nearest number 
divisible by 10 (i.e., 40) for a combined evaluation of all 
disabilities below the veteran's right knee of 40 percent.  
This is the maximum rating assignable under the amputation 
rule, unless the veteran has osteomyelitis with 
constitutional symptoms warranting 60 percent or 100 percent 
ratings which are exceptions to the amputation rule.  

Here, there is not only no evidence of involucrum or 
sequestrum, there is also no evidence of constitutional 
symptoms.  Indeed, constitutional symptoms were specifically 
not found on VA examination in December 1997.  Accordingly, 
an increased rating for osteomyelitis of the right heel, for 
the purpose of accrued benefits is not warranted.  

In this regard, the Board notes the holding of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the Court) in Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997).  In Smallwood it was held that:

[t]he appellant's gunshot wound to his right foot and 
osteomyelitis disabilities are essentially treated 
under the amputation rule.  See 38 C.F.R. §§ 4.43 and 
4.68 (1995).  According to the [Board], this means 
that "the combined rating for the right below-the-
knee disability cannot exceed 40 percent, the current 
level." [] The appellant argues that the amputation 
rule should not apply because he has osteomyelitis 
symptoms that have spread to involve other bodily 
functions which are not below the right knee.  
Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5000 (1993), both 60% and 100% disability ratings 
require "constitutional symptoms."  Here, the record 
is devoid of any medical support for the appellant's 
contention that he has constitutional symptoms.  
Therefore, there is a plausible basis in the record 
for the [Board's] conclusion that the appellant is 
not entitled to an increased schedular rating for his 
service-connected osteomyelitis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Smallwood, at 97.  

Accordingly, the Court has given approval of this 
interpretation of the interplay between 38 C.F.R. § 4.43 and 
38 C.F.R. § 4.68.  Also, in Smallwood, at 97, the Court held 
that there had been error in not referring the case for 
extra-schedular rating under 38 C.F.R. § 3.321(b) (1998) 
because the veteran had had foul-smelling drainage.  However, 
such is not the case here.  

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
finds that there are no exceptional or unusual circumstances 
for the assignment of an extraschedular evaluation because 
there has been no showing of marked interference with 
employment or that frequent periods of hospitalization have 
been necessitated, or which otherwise "render[s] impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1).  Hence, RO referral of the case for 
extraschedular rating, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Brannon v. West, 12 Vet. 
App. 32, 35 (1998) (while the Board does not have authority 
to grant an increased rating based on extraschedular criteria 
in the first instance, Floyd v. Brown, 9 Vet. App. 88, 95 
(1996), it has authority to review whether a claim merits 
submission for extraschedular evaluation even if not 
initially considered by the VARO).  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claim and, 
thus, there is no doubt to be resolved in favor of the 
appellant.  


ORDER

A disability rating greater than 20 percent for 
osteomyelitis, for the purpose of accrued benefits, is 
denied.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 




- 13 -









